DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-13 are pending in the application. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Vanni (US 2013/0255504) in further view of Yoakim (US 2010/0260896)
As Per Claim 1, Schifferle discloses a container [Fig. 1] containing a product to be extracted, more particularly ground coffee beans or cut tea leaves [abstract; “…a cartridge containing a single serving of a particulate substance extractable by means of water for preparing a beverage, preferably an espresso coffee beverage is disclosed…], the container being provided with a plurality of walls [Fig. 1, #6, #12, # 19] of which at least one wall comprises a collection member [fig. 1, #2] of liquid impermeable material [Par. 38; “…the brewing water…passes the openings 8 provided in the lower collection member 2 and flows to the bottom side of the collection member 2. Finally, the coffee beverage flows through the fluid channels 17 located at the bottom of the main portion 1 of the cartridge and defined by the raised portions 9 of the collection member 2...], a first surface the collection member being provided with a multitude of local weakening  [Fig. 1, #9] 
wherein the weakening includes a crater [Fig. 1, #9]. 
Schifferle does not disclose the collection member is a foil;
and wherein a bottom of each crater is bulged from a second surface of the foil and forms a bulging, such that bulgings  on said second surface define undulations on the foil
wherein the thickness of the bottom of the craters being less than thickness of the collection member and height of the bulging being less than the thickness of the foil; and
each crater having a raised edge with respect to said first surface said raised edge is defined directly around periphery of the crater where the material removed from the middle of the crater and said raised edge is configured for strengthening the weakening.  
wherein each one of the weakenings are formed in the foil by a laser.
Kamerbeek, much like Shifferle, pertains to an exchangeable capsule for producing a beverage. [abstract] 

wherein each one of the weakenings are formed in the foil by a laser [Col. 3, Lines 43-47; “...Due to the heat of the laser, on a peripheral edge of an opening a melting ridge may be provided…”]; and 
each crater having a raised edge with respect to said first surface [Col. 3, Lines 41-45; “… the openings in the multi-layer filter may be formed by a laser. Due to the heat of the laser, on a peripheral edge of an opening a melting ridge may be provided…” the prior art explicitly discloses that, much like Applicant’s own craters (best shown in Fig. 10 of the instant application), due to the melting of the material to the laser, a melting ridge (raised edge) is formed directly on the periphery of the opening (crater), with respect to the layer on which said opening is created] said raised edge is defined directly around periphery of the crater where the material removed from the middle of the crater and said raised edge is configured for strengthening the weakening [Col. 3, Lines 41-45; “… the openings in the multi-layer filter may be formed by a laser. Due to the heat of the laser, on a peripheral edge of an opening a melting ridge may be provided.  In the melting ridge, more material is present, resulting in a locally reinforced area…”]
Kamerbeek discloses the benefits of using a laser on the foil in that by melting the ridge with said laser, more material is present resulting in a locally reinforced area. [Col. 3, Lines 44-48]
Therefore, it would have been obvious to modify the collection member and craters as taught by Schifferle in view of the foil and laser as taught by Kamerbeek to further include the collection member is a foil and wherein each one of the weakenings are formed in the foil by a laser and each crater having a raised edge with respect to said first surface said raised edge is defined directly around periphery of the crater where the material removed from the middle of the crater and said raised edge 
Neither Kamerbeek nor Schifferle disclose wherein a bottom of each crater is bulged from a second surface  of the foil and forms a bulging such that bulgings on said second surface define undulations on the foil. 
Vanni, much like Kamerbeek and Schifferle, pertains to a cartridge for preparing a liquid product. [abstract] 
Vanni discloses wherein a bottom of a crater [refer to annotated Fig. 3, #A below] is bulged from a second surface  [Fig. 1, #16] of the foil [Fig. 1, #14 & #16] and forms a bulging [refer to annotated Fig. 1, #B below] such that bulging [refer to annotated Fig. 1, #B below] on said second surface [Fig. 1, #16] define undulation on the foil [Fig. 1, #14 & #16]. 

    PNG
    media_image1.png
    239
    457
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    241
    464
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the craters as taught by Kamerbeek and Shifferle in view of the crater as taught by Vanni to further include wherein a bottom of each crater is bulged from a second surface  of the foil and forms a bulging such that bulgings on said second surface define undulations on the foil to ensure that it effectively controls the dose (quantity) of liquid grounds to be brewed to improve the overall quality of the beverage to be brewed.
Neither Kamerbeek nor Schifferle disclose wherein the thickness of the bottom of the craters being less than thickness of the foil and height of the bulgings being less than the thickness of the foil. 
Yoakim, much like Kamerbeek and Schifferle, pertains to a capsule for preparation of a beverage. [abstract] 
Yoakim discloses the thickness of the bottom of the craters [Fig. 1A, #12] being less than thickness of the foil [Par. 39; “…The first and second layers may be foils having an individual thickness of between about 0.05 and 0.8 mm…” and Par. 48; “…the first layer 9 is permeable to liquid by means of a plurality of small-size orifices 12 provided in its thickness….”; the reference clearly disclose that the craters (12) are provided within the thickness of the first layer of the foil (9), being less than the overall thickness of the entire foil (being layers 9 & 10) and height of the craters [Fig. 1A, #12] being less [Par. 48; “…the first layer 9 is permeable to liquid by means of a plurality of small-size orifices 12 provided in  foil [Par. 39; “…The first and second layers may be foils having an individual thickness of between about 0.05 and 0.8 mm…” as stated above, the reference explicitly discloses that the craters are provided along the thickness of the first foil (making the height of the openings equivalent to the thickness of the first layer of the foil), which is less than the overall thickness of the entire foil (being the thickness of the first and second layer of the foil] and height of the bulging [Fig. 2, #10; Par. 54; “…As the pressure builds in the capsule, the second layer 10 tends to deform outwardly, i.e., against capsule holder 16….”the examiner is interpreting the deformations downwardly of the second layer as being said buldges] being less than the thickness of the foil [Fig. 2, #10 & #9; Par. 39; “…The first and second layers may be foils having an individual thickness of between about 0.05 and 0.8 mm…” as clearly shown in Figure 2, the combination of the thickness of the foils (10 & 9) are greater than the height of the buldges created on the foil (10)]
Yoakim discloses the benefits of the craters in that they ensure that the beverage to be extracted flows through the entire surface of the foil. [Par. 48] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the craters as taught by Kamerbeek, in view of Schifferle and Vanni in view of the openings as taught by Yoakim to further include wherein the thickness of the bottom of the craters being less than thickness of the foil and height of the bulgings being less than the thickness of the foil to ensure that the beverage to be extracted flows through the entire surface of the foil. [Par. 48]
	As Per Claim 2, Schifferle discloses said wall portion [Fig. 2, #3] comprises various layers of which one layer is formed by said collection member [Fig. 1, #2] and a further layer is formed by a sheet of filtering material [Fig. 1, #4] to which said collection member is attached [Fig. 1, #2] 
	Schifferle does not disclose the collection member is a foil. 
Kamerbeek, much like Shifferle, pertains to an exchangeable capsule for producing a beverage. [abstract] 

Kamerbeek discloses the benefits of the foil in that it has a higher tear strength and stiffness. [Col. 10, Lines 33-36] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the collection member as taught by Schifferle in view of the foil as taught by Kamerbeek to further include the collection member is a foil to provide a higher tear strength and stiffness. [Col. 10, Lines 33-36]
As Per Claim 3, Schifferle discloses all limitations of the invention except that the collection memeber [fig. 1, #2] is provided with at least a single through hole [Fig. 1, #8]. 
Schifferle does not disclose that the collection member is a foil.
Kamerbeek, much like Shifferle, pertains to an exchangeable capsule for producing a beverage. [abstract] 
Kamerbeek discloses the collection member is a foil [Col. 4, Lines 37-41; “…a first layer may be filter paper and the second layer may be a perforate foil or both layers may be perforate foils with openings that correspond to each other…”]; 
Kamerbeek discloses the benefits of the foil in that it provides a locally reinforced area. [Col. 3, Lines 44-48]
Therefore, it would have been obvious to modify the collection member and craters as taught by Schifferle in view of the foil and laser as taught by Kamerbeek to further include the collection member is a foil to provide a locally reinforced area. [Col. 3, Lines 44-48]
As Per Claim 8, Schifferle all limitations of the invention except discloses the largest dimension of the bottom of the weakening is situated between 10 and 50 micrometers

Yoakim discloses discloses the largest dimension of the bottom of the weakening [Fig. 1A, #12 & #13] is situated between 10 and 50 micrometers [Par. 31, Lines 2-5; the reference clearly discloses that the diameter of the recess (weakening) is within the range as the claim recited. Furthermore, the examiner is interpreting the diameters at the bottom of the recess, which would be constant throughout the depth of the recess, to be said “largest dimension”] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the dimension of the weakening as taught by Shifferle in view of the dimension as taught by Yoakim to further include the largest dimension of the bottom of the weakening is situated between 10 and 50 micrometers to further facilitated the flowing of the liquid.
Furthermore, as evidenced in MPEP 2114.05, the given dimensions of the weakening would have been obvious to one with ordinary skill in the art to obtain through routine optimization in order to facilitated said flowing of liquid [(see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."; MPEP 2144.05)]
As Per Claim 9, Schifferle discloses the container has the shape of a cylinder or a truncated cone [Fig. 1] having a circular side wall [Fig. 1, #1] and two end walls [refer to annotated Fig. 1, #A & #B below] , where at least one of the end walls comprises said wall portion [Fig. 1, #12]  and the remaining walls of the container may also comprise each a layer of filtering material [Fig. 1, #4] and the container forms a refill for a cup open at an end side [Fig. 6] with a bottom and a circular side wall [Fig. 6, #A] where also to the other one of said two end walls [Fig. 1, #A & #B] is attached a collection member carrying local weakenings [Fig. 1, #9]. 

    PNG
    media_image3.png
    512
    389
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    285
    479
    media_image4.png
    Greyscale

Schifferle does not disclose the collection member is a foil. 
Kamerbeek, much like Shifferle, pertains to an exchangeable capsule for producing a beverage. [abstract] 
Kamerbeek discloses the collection member is a foil [Col. 4, Lines 45-50; “…a first layer may be filter paper and the second layer may be a perforate foil or both layers may be perforate foils with openings that correspond to each other…”]
Kamerbeek discloses the benefits of the foil in that it has a higher tear strength and stiffness. [Col. 10, Lines 33-36] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the collection member as taught by Schifferle in view of the foil as taught by Kamerbeek to further include the collection member is a foil to provide a higher tear strength and stiffness. [Col. 10, Lines 33-36]
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Vanni (US 2013/0255504) in further view of Yoakim (US 2010/0260896) in further view of Daute (US 2013/0055683)
	As Per Claim 4, Schifferle discloses all limitations of the invention except that the foil comprises a PLA layer. 
	Daute, much like Yoakim, pertains to lid seals for packaging materials. [abstract] 
	Daute discloses a seal comprises a PLA layer. [Par. 31; “…The composition applied in process step iii) comprises as a further component a thermoplastic polymer. Thermoplastic polymers which are preferred in particular are polymers chosen from the group consisting of…polylactate ( PLA)”]  
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the foil as taught by Schifferle in view of the foil as taught by Daute to further include the foil comprises a PLA layer to easily create bondage to ensure that the sealing is durable to hold the materials within the casing. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Vanni (US 2013/0255504) in further view of Yoakim (US 2010/0260896) in further view of Empl (US 2017/0036857)
	As Per Claim 5, Schifferle discloses all limitations of the invention except the foil comprises various layers which have different temperature sensitivities. 
	Empl, much like Schifferle, pertains to a single serve capsule for producing a coffee beverage. [abstract] 
	Empl discloses the foil comprises various layers which have different temperature sensitivities. [Par. 58, Lines 1-4; the reference clearly discloses that the two layers contain different materials and dimensions, meaning that they would respond to heat different and thus have different temperature sensitivities.] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the layers as taught by Schifferle in view of the various layers as taught by Empl to further . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Vanni (US 2013/0255504) in further view of Yoakim (US 2010/0260896) in further view of Empl (US 2017/0036857) in further view of Andreae (US 2017/0158422)
	As Per Claim 6, Schifferle discloses all limitations of the invention except that the foil comprises besides the PLA layer a cellulose layer present on it. 
	Andreae, much like Schifferle, pertains to a capsule for use in a device for preparing beverages. [abstract] 
	Andreae discloses the foil comprises besides the PLA layer a cellulose layer present on it. [Par. 11] 
	Andreae discloses the benefits of the foil having a cellulose layer in that the substance can be preserved for longer in the capsule. [Par. 52, Lines 7-10] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the foil as taught by Schifferle in view of the cellulose layer as taught by Andrae to further include the foil comprises besides the PLA layer a cellulose layer present on it to preserve the substance longer in the capsule. [par. 51, lines 7-10] 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Vanni (US 2013/0255504) in further view of Yoakim (US 2010/0260896) in further view of Doglioni Majer (US 2008/0216666)
	As Per Claim 7, Schifferle discloses all limitations of the invention except the distance between the weakenings is situated between 0.4 and 0.8 mm. 

	 Doglioni Majer discloses the distance between the weakenings is situated between 0.4 and 0.8 mm. [Par. 66, Lines 5-7] 
	Doglioni Majer discloses the benefits of the distance in that it allows the water flow to penetrate under the film. [Par. 67, Lines 4-7] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the weakenings as taught by Schifferle in view of the distance between the weakenings as taught by Doglioni Majer to further include the distance between the weakenings is situated between 0.4 and 0.8 mm to allow the water flow to penetrate under the film. [Par. 67, Lines 4-7] 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2010/0260896) in view of Kamerbeek (US 8906435) in further view of Vanni (US 2013/0255504) in further view of Yoakim (US 2010/0260896) in view of Bartoli (US 10421603) 
As Per Claim 10, Schifferle discloses the container has the shape of a truncated cone [Fig.4]  having a circular side wall [Fig. 4, #A] and two end walls [refer to annotated Fig. 4, #I & #II below] of the container are made of a rigid water impermeable material and form a cup open at one end side [Fig. 4, #II] , where the side wall edge bounding on the open end side is provided with a flange [Fig. 4, #D] that extends outwards in a radial direction [Fig. 4, #D below], to which flange the sheet of filtering material [Fig. 1, #4] is attached that carried the member provided with local weakening [Fig. 1, #9] and closes the open end side [Fig. 1, #II], where the side wall [Fig. 4, #A] and end wall [Fig. 4, #D] of the cup are made of oxygen impermeable material [Par. 28; “…Both, the main housing portion 1 and the cover 4 consist of a gas-tight multi-layer composite foil material….”]

    PNG
    media_image5.png
    389
    599
    media_image5.png
    Greyscale



	Schifferledoes not disclose the sheet of the filtering material with foil carrying local weakening to it is provided with an oxygen impermeable barrier layer.
	Bartoli, much like Yoakim, pertains to a capsule for beverages. [abstract] 
	Bartoli discloses an oxygen impermeable barrier layer. [Col. 3, Lines 20-24] 
	Bartoli discloses the benefits of the oxygen impermeable barrier layer in that it ensures complete insulation of the external environment of the cavity in the capsule. [Col. 3, Lines 29-32] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the filtering material as taught Schifferle in view of the oxygen impermeable barrier layer as taught by Bartoli to further include the filtering material with foil carrying local weakening to it is provided with an oxygen impermeable barrier layer to ensure complete insulation of the external environment of the cavity in the capsule. [Col. 3, Lines 29-32]
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Vanni (US 2013/0255504) in further view of Yoakim (US 2010/0260896) in further view of Bartoli (US 10421603) in further view of Zanetti (US 2015/0197394) 
As Per Claim 11, Schifferle discloses all limitations of the invention except the oxygen impermeable barrier layer is formed by a detachable sticker sheet which is fixed to the sheet of the filtering material covered by the foil that carries local weakenings. 
Zanettia, much like Schifferle, pertains to a capsule for the preparation of a beverage. [abstract] 
Zanettia discloses the oxygen impermeable barrier layer is formed by a detachable sticker sheet [Fig. 3, #22] which is fixed to the sheet of the filtering material covered by the foil that carries local weakenings [Fig. 3, #24].
Zanettia discloses the benefits of the detachable sticker sheet in that it aids in preserve the organoleptic properties of the product contains within the capsule. [Par. 48, Lines 2-6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the foil that carries local weakenings as taught by Schifferle in view of the detachable sticker as taught by Zanettia to further include the oxygen impermeable barrier layer is formed by a detachable sticker sheet which is fixed to the sheet of the filtering material covered by the foil that carries local weakenings to preserve the organoleptic properties of the product contains within the capsule. [Par. 48, Lines 2-6]
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Vanni (US 2013/0255504) in further view of Yoakim (US 2010/0260896) in view of Belloli (US 2011/0027426)
As Per Claim 12, Schifferle discloses a container characterized in that the container has a  hape of a truncated cone [Fig. 4]  having a circular side wall Fig. 4, #A & #B] and two end walls [Fig. 1, #16 & the wall portion [Fig. 2, #2] and the remaining walls are made of a rigid water impermeable material [Par. 38; “…the brewing water…passes the openings 8 provided in the lower collection member 2 and flows to the bottom side of the collection member 2. Finally, the coffee beverage flows through the fluid channels 17 located at the bottom of the main portion 1 of the cartridge and defined by the raised portions 9 of the collection member 2...] where the side wall edge [Fig. 4, #A & #B] bounding on the open end side [Fig. 4, #C] is provided with a flange that extends outwards in a radial direction [Fig. 4, #D below], to which flange the sheet of filtering material [Fig. 4, $4] is attached that carried the member provided with local weakening [Fig. 1, #9] and closes the open end side [Fig. 1, #C], where the side wall and end wall of the cup are made of oxygen impermeable material  [Par. 38; “…the brewing water…passes the openings 8 provided in the lower collection member 2 and flows to the bottom side of the collection member 2. Finally, the coffee beverage flows through the fluid channels 17 located at the bottom of the main portion 1 of the cartridge and defined by the raised portions 9 of the collection member 2...]
Schifferle does not explicitly disclose a set of two containers where the two cups having their flanges on each other are connected to each other in releasable airtight manner. 
Belloli, much like Schifferle, pertains to a product tablet and pack for an infusion product such as coffe, tea, coca ect. [abstract] 
Belloli discloses a set of two containers [Fig. 14, #058] where the two cups having their flanges on each other are connected to each other in a realseable airtight manner. [Fig. 16, #50’] 
Belloli discloses the benefits of set of two containers with their flanges connected in that it can be conveniently separated for disposal after use of the container. [Par. 15, Lines 1-2]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the container as taught by Schifferle in view of the set of containers as taught by Belloli to further include a set of two containers where the two cups having their flanges on each other are  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Vanni (US 2013/0255504) in further view of Yoakim (US 2010/0260896) in further view of Nover (US 2014/0319096) 
As Per Claim 13, Schifferle discloses the manufacture of a pouch open at one end side [refer to annotated Fig. 4, #II below]; 
and made of filtering material or a cup of rigid material open at one end side [Par. 28; “…Both, the main housing portion 1 and the cover 4 consist of a gas-tight multi-layer composite foil material….”], which pouch or cup is comprised of a side wall [refer to annotated Fig. 4, #A below] and an end wall [Fig. 4, #II below], and which cup at a side wall edge [Fig. 4, #A] bounding on the open end side is provided with a flange [Fig. 1, #D] extending outwards in a radial direction [refer to annotated Fig. 4, #D below], 
then the filling of the pouch or cup with a product to be extracted, more particularly ground coffee beans or cut tea leaves [abstract; “…a cartridge containing a single serving of a particulate substance extractable by means of water for preparing a beverage, preferably an espresso coffee beverage is disclosed…]


    PNG
    media_image5.png
    389
    599
    media_image5.png
    Greyscale

the manufacture of a collection member [Fig. 1, #2] of liquid impermeable material [Par. 38; “…the brewing water…passes the openings 8 provided in the lower collection member 2 and flows to the bottom side of the collection member 2. Finally, the coffee beverage flows through the fluid channels 17 located at the bottom of the main portion 1 of the cartridge and defined by the raised portions 9 of the collection member 2...], and 
the weakening of the foil by provided recesses [Fig. 1, #9]; 
thereafter the closing of the open end side with the collection member that carries the weakening [Fig. 1, #9], where the collection member [Fig. 1, #2] is attached to the portion of the filtering material  [Fig. 1, #4] or the cup situated around the open end side; and 
that the recess are made by means of a laser [Par. 25, Lies 5-8]; and
Schifferle does not discloses the collection member is a foil;
wherein each one of the weakenings are formed in the foil by a laser; 

weakenings are made in a first layer wherein each weakening is formed as a crater in the foil such that the material removed from the middle of the each of the crater form a raised edge with respect to said first surface, said raised edge is defined directly around the periphery of the crater and said raised edge is configured for strengthening the weakening
Kamerbeek, much like Shifferle, pertains to an exchangeable capsule for producing a beverage. [abstract] 
Kamerbeek discloses the collection member is a foil [Col. 4, Lines 37-42; “…a first layer may be filter paper and the second layer may be a perforate foil or both layers may be perforate foils with openings that correspond to each other…”]; and
wherein each one of the weakenings are formed in the foil by a laser [Col. 3, Lines 43-47; “...Due to the heat of the laser, on a peripheral edge of an opening a melting ridge may be provided…”]; an; 
wherein weakenings [Fig. 1, #128] are made in a first surface of the foil [Fig. 1, #B below], wherein each weakening is formed as a crater [Fig. 1, #132] in the foil [Fig. 1, #B] such that the material removed from the middle of the each of the crater [Fig. 1, #132] form a raised edge with respect to said first surface [Fig. 1, #128; Col. 3, Lines 41-45; “… the openings in the multi-layer filter may be formed by a laser. Due to the heat of the laser, on a peripheral edge of an opening a melting ridge may be provided…” the prior art explicitly discloses that, much like Applicant’s own craters (best shown in Fig. 10 of the instant application), due to the melting of the material to the laser, a melting ridge (raised edge) is formed directly on the periphery of the opening (crater), with respect to a first surface on which said opening is created], said raised edge is defined directly around the periphery of the crater and said raised edge is configured for strengthening the weakening [Col. 3, Lines 41-45; “… the openings in the multi-layer filter may be formed by a laser. Due to the heat of the laser, on a peripheral edge of an a melting ridge may be provided.  In the melting ridge, more material is present, resulting in a locally reinforced area…”]                  

    PNG
    media_image6.png
    624
    537
    media_image6.png
    Greyscale

Kamerbeek discloses the benefits of using a laser on the foil in that by melting the ridge with said laser, more material is present resulting in a locally reinforced area. [Col. 3, Lines 44-48]
Therefore, it would have been obvious to modify the collection member and craters as taught by Schifferle in view of the foil and laser as taught by Kamerbeek to further include the collection member is a foil and wherein each one of the weakenings are formed in the foil by a laser to create a locally reinforced area around the ridge created by the laser. [Col. 3, Lines 44-48]

Vanni, much like Kamerbeek and Schifferle, pertains to a cartridge for preparing a liquid product. [abstract] 
Vanni discloses wherein a bottom of the crater [refer to annotated Fig. 1, #B below] is bulged to the outside of the crater  [Fig. 3, #A] and forms an undulation [refer to Fig. 1, #B below] on a second surface [Fig. 1, #16] of the foil [Fig. 1, #14 & #16]. 

    PNG
    media_image1.png
    239
    457
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    241
    464
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the craters as taught by Kamerbeek and Shifferle in view of the crater as taught by Vanni to further include wherein 
Schifferle does not discloses using a CO2 laser. 
Nover, much like Schifferleand Wong, pertains to a method for producing a sheath made of shrinkable plastic film. [abstract] 
Nover discloses using a C02 laser. [Par. 18] 
Nover discloses the benefits of the C02 laser in that it allows smooth cut surfaces to be produced in the plastic film without damaging surrounding components. [Par. 18] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser used to create recesses as taught by Schifferlein view of the laser as taught by Nover to further include using a C02 laser to allow smooth cut surfaces to be produced in the plastic film without damaging surrounding components. [Par. 18]
Neither Kamerbeek nor Schifferle disclose wherein the thickness of the bottom of the craters being less than thickness of the foil and height of the bulgings being less than the thickness of the foil. 
Yoakim, much like Kamerbeek and Schifferle, pertains to a capsule for preparation of a beverage. [abstract] 
Yoakim discloses the thickness of the bottom of the craters [Fig. 1A, #12] being less than thickness of the foil [Par. 39; “…The first and second layers may be foils having an individual thickness of between about 0.05 and 0.8 mm…” and Par. 48; “…the first layer 9 is permeable to liquid by means of a plurality of small-size orifices 12 provided in its thickness….”; the reference clearly disclose that the craters (12) are provided within the thickness of the first layer of the foil (9), being less than the overall thickness of the entire foil (being layers 9 & 10) and height of the craters [Fig. 1A, #12] being less [Par. 48; “…the first layer 9 is permeable to liquid by means of a plurality of small-size orifices 12 provided in its thickness….” than the thickness of the foil. [Par. 39; “…The first and second layers may be foils having  as stated above, the reference explicitly discloses that the craters are provided along the thickness of the first foil (making the height of the openings equivalent to the thickness of the first layer of the foil), which is less than the overall thickness of the entire foil (being the thickness of the first and second layer of the foil], and the height of the undulation [Fig. 2, #10; Par. 54; “…As the pressure builds in the capsule, the second layer 10 tends to deform outwardly, i.e., against capsule holder 16….”the examiner is interpreting the deformations downwardly of the second layer as being said undulation] being less than the thickness of the foil [Fig. 2, #10 & #9; Par. 39; “…The first and second layers may be foils having an individual thickness of between about 0.05 and 0.8 mm…” as clearly shown in Figure 2, the combination of the thickness of the foils (10 & 9) are greater than the height of the undulations created on the foil (10)]
Yoakim discloses the benefits of the craters in that they ensure that the beverage to be extracted flows through the entire surface of the foil. [Par. 48] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the craters as taught by Kamerbeek and Schifferle in view of the openings as taught by Yoakim to further include wherein the thickness of the bottom of the craters being less than thickness of the foil and height of the bulgings being less than the thickness of the foil to ensure that the beverage to be extracted flows through the entire surface of the foil. [Par. 48]
Response to Arguments
Applicant’s arguments filed 07/08/2021 have been fully considered. New rejection(s) under 35 U.S.C 103 have been added in light of amendments made to the claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                 
                        				  	/HELENA KOSANOVIC/                         					Supervisory Patent Examiner, 
Art Unit 3761
020822